Exhibit 21.1 The following is a list of subsidiaries of the Company as of December 31, 2016. List of Subsidiaries Subsidiary Jurisdiction of Incorporation Lonestar Resources America, Inc. Delaware Lonestar Resources, Inc. Delaware Lonestar Resources Intermediate, Inc. Delaware LNR America, Inc. Delaware Barnett Gas, LLC Texas Eagleford Gas, LLC Texas Poplar Energy, LLC Texas Eagleford Gas 2, LLC Texas Eagleford Gas 3, LLC Texas Eagleford Gas 4, LLC Texas Eagleford Gas 5, LLC Texas Eagleford Gas 6, LLC Texas Eagleford Gas 7, LLC Texas Eagleford Gas 8, LLC Texas Eagleford Gas 9, LLC Texas Lonestar Operating, LLC Texas Lonestar BR Disposal, LLC Texas La Salle Eagle Ford Gathering Line, LLC Texas Amadeus Petroleum, Inc. Texas T-N-T Engineering, Inc. Texas Albany Services, LLC Texas
